 

SECOND AMENDMENT TO LICENSING AGREEMENT

 

THIS SECOND AMENDMENT TO LICENSING AGREEMENT (the “Amendment”) is made effective
as of May 7, 2015 by and between Synergistic Holdings, LLC, a limited liability
company (the “Synergistic”), and Accelera Innovations, Inc., a Delaware
corporation (“Company”). Synergistic and the Company may collectively be
referred to as the “Parties”.

 

BACKGROUND

 

A. Synergistic and the Company are the parties to that certain Licensing
Agreement dated August 22, 2011 and the First Amendment to Licensing Agreement
dated April 13, 2012 (collectively, the “Agreement”); and

 

B. The parties desire to amend certain parts of the Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1. Section 2.1(a) is hereby amended by deleting the current Section 2.1(a) and
replacing it with the following new Section 2.1(a):

 

2.1 Grant of License:

 

(a) Licensor hereby grants to Licensee a non-exclusive, non-transferable,
license for use in the Territory, with a limited right of sublicense, as set
forth in Section 2.1(e) below, to allow the Licensee to use the Intellectual
Property to make, use, and apply the Technology in the course of Licensee’s
business, which, in the absence of the License, would infringe Licensor’s
intellectual property;

 

2. Section 2.2, Exclusive Rights, is hereby deleted.

 

3. Section 3.1 is hereby amended by deleting the current Section 3.1 and
replacing it with the following new Section 3.1:

 

ARTICLE 3

 

DISTRIBUTION AND COMMERCIALIZATION

 

LICENSE FEES

 

3.1 License Fees. Licensee shall pay Licensor the sum of $10,000.00 upon
completion and acceptance of each installation of the Software at a location for
each affiliate or subsidiary of Licensee and the sum of $10,000.00 on each
anniversary after each such installation during the period of time in which the
Software is used at such location (the “License Fee”). Licensee shall be
responsible for the reasonable installation costs incurred by Licensor in
connection with the installation and set up of the Software as required by
Licensee. The License Fee may be paid in cash or the Licensee’s common stock.

 

4. Article 4 is hereby amended by deleting Sections 4.1(a), (b), (c), (d), (e)
and (f) of such Article.

 

- 1 -

 

 

5. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Agreement. All initial
capitalized terms used in this Amendment shall have the same meaning as set
forth in the Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the Agreement which are not in
conflict with the terms of this Amendment shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Synergistic Holdings, LLC Accelera Innovations, Inc.           By: /s/ Geoffrey
Thompson   By: /s/ John L. Wallin Print Name: Geoffrey Thompson   Print Name:
John L. Wallin Its: Chairman   Its: CEO

 

- 2 -

 

 

